Case 1:02-cr-00116-CG Document 278 Filed 09/10/21 Page 1 of 3          PageID #: 1172




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )
v.                                         )   CRIMINAL NO. 02-00116-CG
                                           )
GERALD EUGENE BENNETT,                     )
                                           )
      Defendant.                           )


                                       ORDER

      This matter is before the Court on defendant, Gerald Bennett’s (Bennett”),

Motion to Vacate Judgment. (Doc. 276). Upon consideration and for the reasons

set forth herein, the motion is DISMISSED for lack of jurisdiction.

      In November 2002, a jury convicted Bennett of conspiring to possess with

intent to distribute and manufacture methamphetamine in violation of 21 U.S.C. §

846, (Count I), attempting to manufacture methamphetamine in violation of 21

U.S.C. § 846 (Count II), possessing with the intent to distribute methamphetamine

in violation of 21 U.S.C. § 841(a)(1) (Count III), using a firearm during and in

relation to two drug trafficking crimes in violation of 18 U.S.C. § 924(c)(1) (Count

IV), attempting to kill Mobile County Sheriff’s Deputy in violation of 18 U.S.C. §§

115 and 2 (Count V), being a felon in possession of two firearms in violation of 18

U.S.C. § 922(g)(1) (Count VI), possessing two firearms in violation of 18 U.S.C. §

922(g)(3) (Count VII), and possessing a semi-automatic shotgun which had not been

registered to him in the National Firearms Registration and Transfer Record in
Case 1:02-cr-00116-CG Document 278 Filed 09/10/21 Page 2 of 3          PageID #: 1173




violation of 26 U.S.C. § 5861(d) (Count VIII). (Doc. 126). On February 18, 2003,

Bennett was sentenced to 288 months as to Counts One and Two; 240 months as to

Counts Three and Five; 120 months as to Counts Six, Seven, and Eight; all to run

concurrently and 120 months as to Count Four to run consecutively. (Doc. 141).

      On February 26, 2003, petitioner appealed his conviction and sentence. (Doc.

142). On August 4, 2004, the Eleventh Circuit Court of Appeals issued a mandate

affirming petitioner’s convictions and sentence. (Doc. 157). The United States

Supreme Court vacated that judgment and remanded the case to the Eleventh

Circuit for reconsideration under U.S. v. Booker, 543 U.S. 220, 125 S.Ct. 738 (Jan.

12, 2005). On July 1, 2005, the Eleventh Circuit reinstated its opinion affirming

petitioner’s sentence. (Doc. 158). On May 15, 2006, Bennet filed a Motion to Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 161) which was

denied on March 22, 2007 (Doc. 175). On April 16, 2007, Bennett filed a notice of

appeal of the denial of his 2255 motion. (Doc. 176). Thereafter, on July 19, 2007,

the Eleventh Circuit denied Bennett a Certificate of Appealability. (Doc. 184).

Finally, on July 7, 2016, the Eleventh Circuit denied Bennett’s application for an

Order authorizing the district court from considering a second or successive motion

to set aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Doc. 237).

      Relevant to the motion before the Court, Bennett filed his first motion to

vacate pursuant to 28 U.S.C. § 2255 in May 2006 (Doc. 161). The motion was

denied. (Doc. 175). Bennett has now filed a “Motion to Vacate Judgment The

United States Supreme Court Deemed Unconstitutional and Resentence. Challenge




                                          2
Case 1:02-cr-00116-CG Document 278 Filed 09/10/21 Page 3 of 3            PageID #: 1174




to PSR.” (Doc. 276). Because Bennett previously sought relief pursuant to 28

U.S.C. §2255, he must obtain certification from the Eleventh Circuit Court of

Appeals before he may file another motion pursuant to 28 U.S.C. § 2255. See 28

U.S.C. § 2255(h) and 28 U.S.C. § 2244(b)(3) (3)(A) (“Before a second or successive

application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court

to consider the application.”); Baker v. United States, 791 Fed. Appx. 884, 2020 WL

428928, at *1 (11th Cir. Jan. 28, 2020) (“‘Without authorization, the district court

lacks jurisdiction to consider a second or successive [motion].’”) (quoting United

States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005)); Rule 9 of the Rules Governing

Section 2255 Proceedings for the United States District Courts (a party must obtain

authorization from the appropriate court of appeals before presenting a second or

successive motion). Since Bennett has not obtained authorization, his motion is

DISMISSED for lack of jurisdiction.

      DONE and ORDERED this 10th day of September, 2021.

                                            /s/ Callie V. S. Granade
                                            UNITED STATES DISTRICT JUDGE




                                            3
